UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-1282



LARRY WEST,

                                              Plaintiff - Appellant,

          versus


THETFORD PROPERTY MANAGEMENT,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. W. Earl Britt, Senior
District Judge. (CA-01-139-7-BR)


Submitted:    May 15, 2003                    Decided:   May 20, 2003


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry West, Appellant Pro Se. Laura J. Wetsch, JOYCE L. DAVIS &
ASSOCIATES, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Larry West appeals the district court’s order dismissing his

civil action alleging employment discrimination.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.   See West v. Thetford

Prop. Mgmt., No. CA-01-139-7-BR (E.D.N.C. Feb. 14, 2003).    We deny

West’s motion to appoint counsel and dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                2